


109 HR 5348 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2006-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5348
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2006
			Mr. Stark (for
			 himself, Mr. Rangel,
			 Mr. Lewis of Georgia,
			 Mr. Emanuel, and
			 Mr. Engel) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  restore financial stability to Medicare anesthesiology teaching programs for
		  resident physicians.
	
	
		1.Short titleThis Act may be cited as the Medicare
			 Anesthesiology Teaching Funding Restoration Act of 2006.
		2.Special payment
			 rule for teaching anesthesiologistsSection 1848(a) of the
			 Social Security Act (42 U.S.C.
			 1395w–4(a)) is amended—
			(1)in
			 paragraph (4)(A), by inserting except as provided in paragraph
			 (5), after anesthesia cases,; and
			(2)by
			 adding at the end the following new paragraph:
				
					(5)Special rule for teaching
				anesthesiologistsWith respect to physicians’ services furnished
				on or after January 1, 2007, in the case of teaching anesthesiologists involved
				in the training of physician residents in a single anesthesia case or two
				concurrent anesthesia cases, the fee schedule amount to be applied shall be 100
				percent of the fee schedule amount otherwise applicable under this section if
				the anesthesia services were personally performed by the teaching
				anesthesiologist alone and paragraph (4) shall not apply if—
						(A)the teaching anesthesiologist is present
				during all critical or key portions of the anesthesia service or procedure
				involved; and
						(B)the teaching anesthesiologist (or another
				anesthesiologist with whom the teaching anesthesiologist has entered into an
				arrangement) is immediately available to furnish anesthesia services during the
				entire
				procedure.
						.
			
